30 A.3d 192 (2011)
422 Md. 351
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner
v.
Barry Maurice JOHNSON, Respondent.
Misc. Docket AG No. 43, September Term, 2011.
Court of Appeals of Maryland.
October 18, 2011.

ORDER
Upon consideration of the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent Barry Maurice Johnson to disbar the Respondent, by consent, any opposition thereto, and for good cause shown, it is this 18th day of October, 2011, hereby
ORDERED, by the Court of Appeals of Maryland, that the Respondent Barry Maurice Johnson be and hereby is disbarred by consent from the practice of law in the State of Maryland, and it is further
ORDERED, that the effective date of the Respondent's disbarment is 18th, October, 2011, and it is further
ORDERED, that the Clerk of this Court shall, on October 18, 2011, remove the name of Barry Maurice Johnson from the register of attorneys in the Court and certify that fact to the Client Protection Fund and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).